Citation Nr: 1031569	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  08-34 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent 
for the residuals of a chip fracture, L5, with traumatic 
arthritis.  

2.  Entitlement to a compensable initial disability rating for 
degenerative joint disease of the right knee.

3.  Entitlement to a compensable initial disability rating for 
degenerative joint disease of the left knee.

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1963 to October 1965.

This appeal comes to the Board of Veterans' Appeals (Board) from 
rating decisions dated in October 2007 and April 2008, by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which granted the Veteran's service 
connection claim for bilateral degenerative joint disease of the 
knees at a 0 percent (noncompensable) disability rating, and 
denied the Veteran's claim for a disability rating in excess of 
50 percent for his service-connected spinal disorders, 
respectively.  

In April 2004, the Veteran testified at a hearing at the RO in 
Hartford, Connecticut, before a Decision Review Officer (DRO).  
In April 2010, the Veteran also testified at a hearing before the 
undersigned Veterans Law Judge at the RO (Travel Board hearing); 
copies of both transcripts have been associated with the record. 

The issue of service connection for depression secondary to his 
service-connected disorders has been raised by the record (see 
the Veteran's October 2009 substantive appeal (VA Form 9)), but 
has not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Pursuant to 38 U.S.C. § 5103A, the VA's duty to assist includes 
"providing a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim."  This duty includes providing an 
examination that is adequate for rating purposes.  See 38 C.F.R. 
§ 4.2.  The record is inadequate and the need for a 
contemporaneous examination occurs when the evidence indicates 
that the current rating may be incorrect.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.327(a); Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) ("[W]here the appellant complained of 
increased hearing loss two years after his last audiology 
examination, VA should have scheduled the appellant for another 
examination").  See also Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where record does not adequately reveal current state of 
claimant's disability, fulfillment of statutory duty to assist 
requires a contemporaneous medical examination, particularly if 
there is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(finding 23-month-old examination too remote to be 
contemporaneous where appellant submitted evidence indicating 
disability had since worsened).  

The Veteran has indicated that his service-connected bilateral 
knee and spine orthopedic disorders have increased in severity 
since his last examination, and has requested that he be provided 
with a new examination to adequately assess the current severity 
of these disorders.  See the hearing transcript pges. 13, 16, 17.  
Regarding his claim for a higher initial rating for degenerative 
joint disease of his knees, bilaterally, the Veteran was last 
provided with VA medical examination in March 2007.  Therefore, 
it has been over three years since the Veteran's knee disorders 
were last competently reviewed.  Regarding his claim for an 
increased rating for a spinal disorder, this was last reviewed by 
a VA medical examiner in January 2008, and over two-and-a-half 
years have passed since the last examination of his spine.  As 
such, with the Veteran's indications that these examinations are 
no longer representative of his current conditions, and his 
request for a new examination at his April 2010 Board hearing, 
the Board concludes that a new orthopedic examination to address 
the current severity of these conditions is necessary.  38 C.F.R. 
§ 4.2. 

The Veteran has also indicated that additional relevant private 
treatment records may be available regarding his orthopedic knee 
and spine disorders.  See the April 2010 Board hearing transcript 
pges. 8-9.  At the time of his hearing the Veteran submitted a VA 
Form 21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs (consent form) which 
identified Jefferson Radiology as having treated the Veteran for 
his orthopedic knee and spine disorders.  Any current treatment 
that the Veteran has received for these disorders may be relevant 
to his current claims.  The VA's duty to assist includes making 
reasonable efforts to obtain relevant medical treatment records 
of the Veteran (including private records).  38 U.S.C.A. 
§§ 5103A(b)(1), (2); 38 C.F.R. §§ 3.159(c)(1).  Because any 
treatment record regarding his orthopedic disorders might be 
relevant to the Veteran's claim, the AOJ should attempt to obtain 
these records, and, if the AOJ is unable to obtain the records, 
the AOJ must record the attempt to obtain the records within the 
Veteran's case file.  

The Board further notes that the Veteran has also raised the 
issue of TDIU.  Specifically, he has indicated that his back and 
knee disorders have caused him to be unable to pursue gainful 
employment.  See the Veteran's December 2007 notice of 
disagreement (NOD), the October 2008 VA Form 9, the statement by 
the Veteran's representative dated in July 2009, and the April 
2010 Board hearing transcript pg. 6.  The AOJ has also obtained 
Social Security Administration (SSA) records which indicate that 
the Veteran was found to be vocationally disabled for SSA 
purposes in October 2003, at least in part due to his orthopedic 
spine and knee disorders.  The Veteran has also indicated to 
various treating physicians that he was required to quit his work 
in 2003 due to his knee and spine disorders.  See the VA medical 
examinations of March 2007 and January 2008, the VA medical 
treatment records of February and April 2004, and the private 
treatment records dated in September 2003 and April 2007 from S. 
Shifreen, M.D.

The Board observes that the AOJ has not developed or adjudicated 
the issue of TDIU.  The United States Court of Appeals for 
Veterans Claims (Court) recently held that a request for a TDIU, 
whether expressly raised by the Veteran or reasonably raised by 
the record is not a separate "claim" for benefits, but rather, 
can be part of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if 
the claimant or the evidence of record reasonably raises the 
question of whether the Veteran is unemployable due to a 
disability for which an increased rating is sought, part and 
parcel with the increased rating claim is the issue whether a 
TDIU is warranted as a result of that disability.  Id.

With the Veteran's multiple statements and the medical evidence 
that his orthopedic spine and knee disorders forced him to retire 
from gainful employment, the Board finds the evidence of record 
has reasonably raised the issue of entitlement to a TDIU as an 
element of the increased rating claim on appeal.  Since 
entitlement to a TDIU is part of the Veteran's increased rating 
claims being remanded, the proper remedy here is for the Board to 
also remand, rather than refer, the TDIU issue to the AOJ for 
proper development and adjudication.  

The AOJ should send the Veteran a Veterans Claims Assistance Act 
of 2000 (VCAA) notice letter for his TDIU claim.  This letter 
should notify the Veteran of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate his TDIU claim.  The notice should also indicate 
what information or evidence should be provided by the Veteran 
and what information or evidence VA will attempt to obtain on the 
Veteran's behalf.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).  In addition, this letter 
should be compliant with the case of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  That is, the Veteran should be 
provided notice that advises him of the disability rating and 
effective date elements of a claim, keeping in mind that a TDIU 
claim is a type of claim for a higher disability rating.  

The Veteran should also be provided with a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability, for him to fill out, which will indicate what 
steps the Veteran needs to take to pursue his claim for TDIU.

The Board is remanding the claim of TDIU to the AOJ to review the 
TDIU issue on appeal, and, if necessary, to refer this issue to 
Director of Compensation and Pension Service for consideration of 
an extra-schedular evaluation under both 38 C.F.R. § 4.16(b) and 
38 C.F.R. § 3.321(b)(1).  

In this regard, a TDIU may be assigned when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  If there is only 
one such disability, it must be rated at 60 percent or more; if 
there are two or more disabilities, at least one disability must 
be rated at 40 percent or more, with sufficient additional 
disability to bring the combined rating to 70 percent or more.  
Id.  

The Veteran has been rated as to the following service-connected 
disabilities:  during the period June 7, 2003 to December 7, 
2007, for the residuals of a chip fracture as 40 percent 
disabling, and for traumatic arthritis of the thoracic spine as 
20 percent disabling, resulting in a combined rating of 50 
percent under application of 38 C.F.R. § 4.25.  On December 17, 
2007, the Veteran's spinal disorders were consolidated and rated 
as 50 percent disabling from that time to the present.  The 
Veteran's degenerative joint diseases of the left and right knees 
have been consistently rated as 0 percent disabling 
(noncompensable) from June 17, 2003 to the present, for a total 
combined rating of 50 percent.  As such, the Veteran's total 
combined rating for his multiple disabilities has provided a 
combined rating below 70 percent for the appeal period.  Thus, at 
no point in time has the Veteran satisfied the threshold minimum 
percentage rating requirements of 38 C.F.R. § 4.16(a) for TDIU, 
for any period currently on appeal.  

If, however, a Veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), rating boards should 
refer to the Director, Compensation and Pension Service for 
extra-schedular consideration all cases where the Veteran is 
unable to secure or follow a substantially gainful occupation by 
reason of service-connected disability.  38 C.F.R. § 4.16(b).  
See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's 
service-connected disabilities, employment history, educational 
and vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  38 C.F.R. § 4.16(b).  Concerning 
this, as indicated above, there is competent evidence of record 
that the Veteran is unable to secure and follow a substantially 
gainful occupation due to his service-connected disabilities, 
such that referral of the TDIU claim for extra-schedular 
consideration should be considered under 38 C.F.R. § 4.16(b).  In 
addition, the Board concludes that the AOJ should also consider 
whether referral of the Veteran's claims to the Director, 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b) is appropriate, as there 
is also some evidence of "marked interference" with the 
Veteran's employment due to the Veteran's service-connected 
disabilities.

The Board emphasizes that entitlement to an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular 
rating under 38 C.F.R. § 4.16(b), although similar, are based on 
different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  
An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based 
on the fact that the schedular ratings are inadequate to 
compensate for the average impairment of earning capacity due to 
the Veteran's disabilities.  Exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, are required.  In contrast, 38 
C.F.R. § 4.16(b) merely requires a determination that a 
particular Veteran is rendered unable to secure or follow a 
substantially gainful occupation by reason of his or her service-
connected disabilities.  See VAOPGCPREC 6-96.  As the Veteran has 
raised the issue that his orthopedic knee and spine disabilities 
interfere with or prevent his employment, both regulations should 
be addressed on remand, since both have been reasonably raised by 
the evidence of record.  

The Board realizes it cannot assign an extra-schedular evaluation 
in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must 
refer the Veteran's claim to the Director of Compensation and 
Pension Service for this special consideration when the issue is 
either raised by the claimant or is reasonably raised by the 
evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and 
only if, the Director has determined that an extra-schedular 
evaluation is not warranted does the Board have jurisdiction to 
decide the claim on the merits.

In fact, most recently, the Court held that although the Board is 
precluded from initially assigning an extraschedular rating, 
there is no restriction on the Board's ability to review the 
adjudication of an extraschedular rating once the Director of 
Compensation and Pension determines that an extraschedular rating 
is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 
(2009).  See also Floyd, 9 Vet. App. at 96-97 (stating that once 
Board properly refers an extraschedular rating issue to Director 
of C & P for review, appellant may "continue[ ] to appeal the 
extraschedular rating aspect of this claim"); see also 
38 U.S.C.A. §§ 511(a), 7104(a) ("All questions in a matter ... 
subject to decision by the Secretary shall be subject to one 
review on appeal to the ... Board.").  In the present case, the 
Director of Compensation and Pension has not yet made this 
initial determination.

In conclusion, the Board remands the issues of TDIU and the 
claims for a higher rating for the Veteran's orthopedic knee and 
spine disorders for the appropriate AOJ development including 
consideration of a referral to the Director of Compensation and 
Pension Service for an extra-schedular evaluation under both 
38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b)(1).

Accordingly, the case is REMANDED for the following action:

1.	As to the issue of TDIU, send a VCAA 
notice letter notifying the Veteran and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to substantiate 
the TDIU claim on appeal, either on a 
schedular or extra-schedular basis.  This 
notice must indicate what information or 
evidence the Veteran should provide, and 
of what information or evidence VA will 
attempt to obtain on his behalf.  See 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 3.159(b).  
This letter should also comply with the 
Court case of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Specifically, this letter 
should also advise him concerning the 
elements of a disability rating and an 
effective date.

	In addition, send the Veteran a VA Form 
21-8940, a Veteran's Application for 
Increased Compensation Based on 
Unemployability, for him to fill out.  See 
M21-1MR, IV.ii.2.F.25.i. 

2.	Ask the Veteran to identify all health 
care providers that have treated or 
evaluated him for his orthopedic 
disabilities since March 2009, and attempt 
to obtain records from each health care 
provider that he identifies, if such 
records are not already in the claims 
file.  

	Whether or not the Veteran has identified 
any new records, the AOJ should make at 
least one initial request for the records 
from Jefferson Radiology, and at least one 
follow-up request as required by 38 C.F.R. 
§ 3.159(c)(1) (2009).  All attempts to 
secure these records, and any response 
received, must be documented in the claims 
file.  If two attempts are not effective 
at obtaining the records, the lack of 
response should be documented in the file.

3.	After all relevant records and/or 
responses have been associated with the 
claims file, schedule the Veteran for a VA 
orthopedic examination, by an appropriate 
specialist, to determine the current 
nature and severity of his current 
service-connected spinal and left and 
right knee disorders.  The Veteran is 
hereby advised that failure to report for 
his scheduled VA examination, without good 
cause, may have adverse consequences to 
his claim for a higher rating.  

	The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The claims file, including a 
complete copy of this remand, must be made 
available for review of the Veteran's 
pertinent medical history, including, in 
particular, any records of recent 
treatment.  

	Regarding the Veteran's spinal disorder 
the examiner should address the following:

a.	The orthopedic examiner should conduct 
a range of motion testing of the 
Veteran's back, expressed in degrees.  
The physician should render specific 
findings as to whether, during the 
examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the low 
back.  If pain on motion is observed, 
the physician should indicate the point 
at which the pain begins.  

b.	In addition, the physician should 
indicate whether, and to what extent, 
the Veteran experiences functional loss 
of the back due to pain and/or any 
other symptoms noted above during 
flare-ups and/or with repeated use.  To 
the extent possible, the examiner 
should express any such additional 
functional loss in terms of additional 
degrees of limited motion.  The 
examination should also address any 
symptoms regarding more or less 
movement than normal, weakened 
movement, excess fatigability, 
incoordination, swelling, deformity, or 
atrophy due to disuse, pain on pressure 
or manipulation, and muscle spasm.

c.	Further, the physician should indicate 
whether the Veteran experiences 
localized tenderness, muscle spasm, or 
guarding; and, if so, whether such 
muscle spasm or guarding is severe 
enough to result in an abnormal gate, 
or abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis.  The physician 
should also indicate whether the 
Veteran has any anklyosis of the spine; 
and, if so, the extent of any such 
anklyosis, and whether the ankylosis is 
favorable or unfavorable.

	Regarding the Veteran's knees, the 
examination must address the following for 
both his left and right knees. 

a.	The examiner should include range of 
motion findings for the Veteran's 
knees.  If pain on motion is observed, 
the physician should indicate the point 
at which the pain begins.  The examiner 
is also asked to identify and describe 
any current symptomatology not 
addressed by the range of motion test. 

b.	In addition, the physician should 
indicate whether, and to what extent, 
the Veteran experiences functional loss 
due to pain and/or any other symptoms 
noted above during flare-ups and/or 
with repeated use.  To the extent 
possible, the examiner should express 
any such additional functional loss in 
terms of additional degrees of limited 
motion.  The examination should also 
address any symptoms regarding more or 
less movement than normal, weakened 
movement, excess fatigability, 
incoordination, swelling, deformity, or 
atrophy due to disuse, pain on pressure 
or manipulation, and muscle spasm.  

c.	The examiner should also specify any 
additional limitation of motion due to 
prolonged, repetitive use of the knees, 
or when, for example, the Veteran's 
symptoms are most problematic ("flare-
ups").  If there is no objective 
evidence of these symptoms, the 
examiner should so state.

	Finally, the examiner should indicate the 
effect the Veteran's service-connected 
orthopedic disorders have on his ability 
to obtain and maintain gainful employment.

4.	Submit the TDIU and increased rating 
issues to the Director of Compensation and 
Pension Service for an extra-schedular 
evaluation under both 38 C.F.R. § 4.16(b) 
and 38 C.F.R. § 3.321(b).  An extra-
schedular rating under 
38 C.F.R. § 3.321(b)(1), is based on the 
fact that the schedular ratings are 
inadequate to compensate for the average 
impairment of earning capacity due to the 
Veteran's disabilities.  Exceptional or 
unusual circumstances, such as frequent 
hospitalization or marked interference 
with employment, are required.  In 
contrast, 38 C.F.R. § 4.16(b), merely 
requires a determination that a particular 
Veteran is rendered unable to secure or 
follow a substantially gainful occupation 
by reason of his or her service-connected 
disabilities.  See VAOPGCPREC 6-96.  Any 
extra-schedular evaluation must address 
both 38 C.F.R. § 4.16(b) and 38 C.F.R. 
§ 3.321(b).  The Veteran's service-
connected disabilities, as well as his 
employment history, educational and 
vocational attainment and all other 
factors having a bearing on his 
employability (or lack thereof) should be 
considered.  

5.	To help avoid a further remand, the AOJ 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this remand.  The 
Veteran is noted to have a right to 
compliance with the Board's remand 
directives.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.	Finally, adjudicate the claims for an 
increased rating for the Veteran's 
orthopedic knee and spine disorders.  The 
AOJ should include consideration of an 
extra-schedular rating under 38 C.F.R. 
§ 3.321(b) and for TDIU, to include on an 
extra-schedular basis under 38 C.F.R. 
§ 4.16(b).  If these claims are not 
granted to the Veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond to 
it before returning the file to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


